Title: From John Adams to Edmé Jacques Genet, 7 May 1780
From: Adams, John
To: Genet, Edmé Jacques


     
      Dear Sir
      Paris May 6 7. 1780
     
     I thank you for the Loan of the inclosed Paper. I think there is room to hope that Clinton will meet with a Reception that will not be agreable to him, even to hope that he will not succeed. But there is great danger. The Loss of the Frigates will give an Additional Sting to that of the Town.
     It is truely deplorable that these Devils should be allowed to commit such Ravages and do Such intollerable Mischiefs, with so few ships of Small size, when should Multitudes of French and Spanish Men of War, lie idle, in European Harbours, Spending more money and loosing more lives, than if they were in Action. So much for Franchise, entre nous.
     
      Yours sincerely
      John Adams
     
    